TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 26, 2022



                                    NO. 03-21-00349-CV


                                       S. P., Appellant

                                              v.

                 Texas Department of Family and Protective Services, Appellee




        APPEAL FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the order terminating parental rights signed by the trial court on

September 9, 2021. Having reviewed the record and the parties’ arguments, the Court holds

that there was no reversible error in the order. Therefore, the Court affirms the trial court’s

termination order. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.